STOCK PURCHASE AGREEMENT made by and between HPIL Holding and O.R.C. SRL November 20, 2013 Table of Contents 1. Sale And Purchase Of Shares. 2 2. Purchase Price And Payment 2 3. Closing. 2 3.1. Actions By Buyer 2 3.2. Actions By Seller 3 4. Representations, Warranties, And Covenants Of Seller 3 4.1. Ownership Of Shares. 3 4.2. Authorization. 3 4.3. Consents. 3 4.4. Compliance With Other Instruments. 4 4.5. Litigation. 4 5. Representations, Warranties, And Covenants Of Buyer 4 5.1. Authorization. 4 5.2. Consents. 4 5.3. Compliance With Other Instruments. 4 5.4. Litigation. 5 5.5. Restrictions On Shares. 5 6. Conditions Precedent 5 6.1. Document Delivery. 5 7. Buyer’s Indemnity. 5 8. Seller’s Indemnity. 5 9. Payment Of Expenses. 6 10. Notices. 6 11. Additional Undertakings. 7 12. Compliance With The Foreign Corrupt Practices Act And Export Control And Antiboycott Laws. 7 13. Arbitration. 7 14. Governing Law 7 15. Binding Effect 7 16. Counterparts. 8 17. No Reliance. 8 18. Captions. 8 19. Entire Agreement 8 1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (“Agreement”) is signed and entered into this 20th day of November, 2013, (“Closing Date”) by and between HPIL Holding, a Nevada (USA) corporation (“Seller”), and O.R.C. SRL, a company organized in Italy (“Buyer”). R E C I T A L S: The following is a recital of facts underlying this Agreement: A. Seller is the legal and beneficial owner of Sixty Thousand (60,000) treasury shares of Common Stock of the Seller (the “Shares”). B. Seller has agreed to sell to Buyer, and Buyer has agreed to buy from Seller, all of the Shares, as well as all of Seller’s rights related thereto and any and all dividends now owing or hereafter to be declared thereon, on the terms and conditions set forth herein. C. The parties believe that the Purchase Price, as defined below, is the fair market value of the Shares as of the date hereof. Seller desires to sell, and Buyer desires to purchase, the Shares at their fair market value. NOW, THEREFORE, in consideration of and in reliance upon the representations, warranties, covenants and agreements contained herein, the parties hereto agree as follows: 1.
